Case 1:20-cv-05538-ENV-RML Document 1-2 Filed 11/13/20 Page 1 of 13 PageID #: 7




                       EXHIBIT A
                    ReceivedDocument
Case 1:20-cv-05538-ENV-RML    Date: 2020-03-27
                                     1-2 Filed 11/13/20 Page 2 of 13 PageID #: 8
                    ReceivedDocument
Case 1:20-cv-05538-ENV-RML    Date: 2020-03-27
                                     1-2 Filed 11/13/20 Page 3 of 13 PageID #: 9
                    Received
Case 1:20-cv-05538-ENV-RML   Date: 2020-03-27
                           Document 1-2 Filed 11/13/20 Page 4 of 13 PageID #: 10
                    Received
Case 1:20-cv-05538-ENV-RML   Date: 2020-03-27
                           Document 1-2 Filed 11/13/20 Page 5 of 13 PageID #: 11
                    Received
Case 1:20-cv-05538-ENV-RML   Date: 1-2
                           Document 2020-03-27
                                       Filed 11/13/20 Page 6 of 13 PageID #: 12
                    Received
Case 1:20-cv-05538-ENV-RML   Date: 2020-03-27
                           Document 1-2 Filed 11/13/20 Page 7 of 13 PageID #: 13
                    Received
Case 1:20-cv-05538-ENV-RML   Date: 2020-03-27
                           Document 1-2 Filed 11/13/20 Page 8 of 13 PageID #: 14
                    Received
Case 1:20-cv-05538-ENV-RML   Date: 1-2
                           Document 2020-03-27
                                       Filed 11/13/20 Page 9 of 13 PageID #: 15
                    Received
Case 1:20-cv-05538-ENV-RML   Date: 1-2
                           Document 2020-03-27
                                       Filed 11/13/20 Page 10 of 13 PageID #: 16
                    Received
Case 1:20-cv-05538-ENV-RML    Date: 1-2
                           Document  2020-03-27
                                        Filed 11/13/20 Page 11 of 13 PageID #: 17
                    Received
Case 1:20-cv-05538-ENV-RML    Date: 1-2
                           Document  2020-03-27
                                        Filed 11/13/20 Page 12 of 13 PageID #: 18
Received    Date: 2020-03-27
Case 1:20-cv-05538-ENV-RML Document 1-2   Filed 11/13/20 Page 13 of 13 PageID #: 19
